DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Murray et al.,” US 2013/0096427 (hereinafter Murray). 
Regarding to claim 1, Murray teaches an implantation assembly comprising:
a hollow needle with a longitudinal axis and an opening slanted at an first acute angle in relation to a plane perpendicular to said longitudinal axis (Needle 102, Fig. 1 needle 202 includes a generally tubular cannula body 208 in longitudinal section, with a beveled distal tip 205 for penetrating tissue and directing the contents to a target location [0021], a needle 302 includes a generally tubular cannula body 308 [0031], Figures 3A-B
a mandrel adapted to slide within the inside the needle along the longitudinal axis (stylet 330 disposed in the needle lumen [0038] Figures 3A-B), and
a plurality of positioning markers (plurality of fiducials 320 Figures 3A-B [0034]) , wherein each of the plurality of markers comprises an elongated marker body with a proximal end and a distal end , wherein said proximal end and said distal end of said marker body is slanted essentially at a same second acute angle in relation to the plane (fiducials include a generally columnar body disposed in the needle lumen, and configured to include a beveled [0034], Figures 3A-B show fiducials 320 with proximal and distal end is slanted at a same angle, as claimed),
wherein said plurality of positioning markers are mounted distally of said mandrel within said needle and proximally of the distal end of said needle before implantation (the proximal most fiducial may be engaged with the stylet [0038]), and said plurality of positioning markers being adapted to be implanted using said hollow needle and said mandrel, wherein the marker body of each of the said plurality of positioning markers is adapted to tilt and rotate in reference to the longitudinal axis of the needle after exiting the slanted opening of the needle after implantation (stylet is advanced distally to partially deploy the distalmost fiducial is advanced over the ramp structure, where the fiducial is directed angularly offset relative to the second fiducial and released [0039] Figure 3B).
Regarding to claims 2-3, 7, and 10, Murray teaches all limitations of claim 1 as discussed above. 
Murray further teaches following limitations: 
Of claim 2, wherein the plurality of positioning markers comprise between 1 and 15 markers, said plurality of positioning markers being mounted sequentially within said needle (Figures 2A-B, 3A-B and 4A-B show more than one fiducials in sequential order, 320 a, 320b, and more, first fiducial engaged with second fiducial [0035] )
Of claim 3, wherein the marker body of each of the said plurality of positioning markers is adapted to be arranged in said needle such that a longitudinal axis of said marker body corresponds essentially to the longitudinal axis of said needle before implantation (Figures 2A-B, 3A-B and 4A-B show more than one fiducials in sequential order, 320 a, 320b, and more in a longidutinal axis corresponds to the longitudinal axis of the needle, fiducials disposed along a common collinear axis, which may be straight upon the orientation of the needle body and the lumen [0035])
Of claim 7, wherein the distal end of the mandrel is slanted at an angle in relation to the plane essentially the same as the second acute angle (Figure 3A-B show stylet 330 in the same shape as fiducials, with slanted with same angle [0038])
Of claim 10, wherein the positioning markers are intended to be implanted into tissue ( fiducials deployed in patient tissue [0055])

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murray as applied to claim 1 above, and further in view of “Naslund,” US 2014/0088419 (hereinafter Naslund).
Regarding to claims 4 and 5, Murray teaches all limitations of claim 1 as discussed above. 
Murray does not further explicitly disclose the details of diameter and predetermined total length ranges as claimed in claims 4 and 5.
However, in the same field of endeavor in positional markers to be inserted in the tissue, Naslund teaches marker with predetermined total length ranges about 5 to 30 mm ([0023]) and a diameter at the most 1.2 mm ([0013]), with an example of marker diameter being 0.40 mm ([0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter and length of the marker as taught by Murray to incorporate teaching of Naslund, since ranges of diameter and length of marker was well known in the art as taught by Naslund.  One of ordinary skill in the art could have combined the elements as claimed by Murray with no change in their respective functions, but configuring its marker to have diameter and length as disclosed by Nusland, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide suitable marker to be positioned in the body to be delivered with needle and not to cause mechanical damage in the body ([0009]), and there was reasonable expectation of success.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murray as applied to claims 1 and 7 above, and further in view of “Speeg et al.,” US 2011/0071431 (hereinafter Speeg). 
Regarding to claims 6 and 8-9, Murray teaches all limitations of claim 1 and 7 as discussed above. 
Murray does not teach specific range of angles and rotational alignment as claimed.
However, in the same field of endeavor in marker delivery devices, Speeg discloses distal end of the needle/deployment device with a ramp with angles about 45 degrees ([0053], [0078]-[0079] and [0083]). 
In addition, Speeg teaches rotational alignment of needle and the deployer tube ([0060]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify slanted angle and needle and the stylet as taught by Murray to incorporate teaching of Speeg, since beveled distal end of marker delivery device with 45 degrees and rotationally alignment was well known in the art as taught by Speeg.  One of ordinary skill in the art could have combined the elements as claimed by Murray with no change in their respective functions, but arranging angle of the slanted end to be 45 degrees and configuring rotational alignment between the stylet and the needle by making stylet rotatable with respect to the needle, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide desirable deployment of the marker ([0066] and [0079]), and there was reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA J PARK/Primary Examiner, Art Unit 3793